Citation Nr: 1635132	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a left foot disorder and a service-connected left hip disability.

3.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected left hip disability. 



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1978 to April 1982 and from June 1982 to August 1987.  The latter period of service has been found to be dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v Shinseki, 23 Vet App 1, 5-6, 8   (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that additional VA treatment records have been associated with VBMS that have not yet been reviewed by the RO.  Although the Veteran filed his substantive appeal in June 2014, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2015).

With respect to the Veteran's claims for service connection for a left knee disorder and a left foot disorder, the Board notes that the Veteran has not been provided VA examinations in connection with these claims.  

In regards to the left knee disorder, the Veteran testified that he developed a left knee disability during his first period of service as a result of wear and tear, or alternatively, as a result of his left foot disorder and service-connected left hip disability.  See Board hearing transcript at 10-11.  The Board notes that the Veteran's service treatment records show that, in August 1978, he was treated for complaints of an inability to move his left leg after playing basketball.  In addition, an August 2014 statement from Dr. P.B. (initials used to protect privacy) indicates that the Veteran's currently diagnosed left knee condition was at least as likely as not exacerbated while in the military.  Dr. P.B. did not specifically address whether the disorder manifested in service or was otherwise related thereto.  There is also no opinion discussing whether a current left knee disorder may be secondary to a left foot or left hip disability.

In regards to the left foot disorder, the Veteran testified that he was treated in service for a pre-existing left foot disorder that developed into gout.  In the alternative, he has argued that his left foot disorder is related to his service-connected left hip disability.  See Board hearing transcript at 4-9.  In March 2014, Dr. C.L. stated that the Veteran's currently diagnosed hallux rigidus was at least as likely as not exacerbated by the activity required by his military service.  However, Dr. C.L. did not specifically address whether the disorder manifested in service or was otherwise related thereto.  There is also no opinion discussing whether a current left knee disorder may be secondary to the service-connected left hip disability.

Based on the foregoing, the Board finds that VA examinations and medical opinions are needed to determine the nature and etiology of any current left knee and left foot disorders that may be present. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2)  (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Moreover, the Board notes that the Veteran has claimed that he has a current psychiatric disorder related to stressors to which he was exposed during his first period of service.  Specifically, he testified that he witnessed a fellow airman stabbed multiple times in September 1980 or October 1980.  See Board hearing transcript at 17-21.  He also asserted that he was robbed at gunpoint in June 1982 or July 1982; however, his period of service from April 1982 to August 1987 is considered dishonorable for VA purposes.  The Veteran further testified that he was treated in service for psychiatric symptoms.  The Veteran's service treatment records do show that he was seen for complaints of personal problems in October 1980.  The Veteran's VA treatment records also include numerous psychiatric diagnoses, including PTSD.  

In light of the Veteran's testimony, the Board finds that an attempt should be made to verify the reported stressor during his first period of service. The Board also finds that a VA medical opinion is needed to determine whether any current psychiatric disorder is related to any symptomology in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request records of all mental health treatment and evaluations (mental health jacket) that the Veteran may have received during his period of service.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.

2.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressor during his period of service from April 1987 to April 1982.  During his January 2015 hearing, the Veteran provided details regarding a stabbing that he reportedly witnessed in September 1980 or October 1980. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, a left knee disorder, and a left foot disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, to include records from the VA Medical Center in Las Vegas, Nevada; the VA Salt Lake City Health Care System; and the San Francisco VA Health Care System. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should be advised that the Veteran's second period of service from June 1982 to August 1987 has been found to be dishonorable for VA purposes.

The examiner is requested to identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his reports of personal problems in August 1978 and October 1980. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should be advised that the Veteran's second period of service from June 1982 to August 1987 has been found to be dishonorable for VA purposes.

The examiner should identify all current left knee disorders.

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

The examiner should also state whether it is at least as likely as not that the Veteran's left knee disorder was either caused by or permanently aggravated by a left foot disorder or his service-connected left hip disability.

In providing this opinion, the examiner is asked to specifically discuss the Veteran's contention that he developed a left knee disorder as a result of wear and tear of military service. 

He or she should consider the record showing treatment in August 1978 for complaints of an inability to move his left leg after playing basketball and the September 2014 statement from Dr. P.B. that the Veteran's currently diagnosed left knee disorder is at least as likely as not exacerbated while in the military. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should be advised that the Veteran's second period of service from June 1982 to August 1987 has been found to be dishonorable for VA purposes.

The examiner should identify all current left foot disorders.

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not that the Veteran's left foot disorder was either caused by or permanently aggravated by his service-connected left hip disability.

In providing this opinion, the examiner should address the March 2014 statement from Dr. C.L. that the Veteran's currently diagnosed hallux rigidus was at least as likely as not exacerbated by the activity required by his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case. If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




